Citation Nr: 1222481	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  07-33 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Los Angeles, California


THE ISSUES

1.  What evaluation is warranted for right knee osteoarthritis from August 1, 2005?

2.  What evaluation is warranted for left knee osteoarthritis from August 1, 2005 to October 17, 2011?

3.  What evaluation is warranted for left knee osteoarthritis from December 1, 2012?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June to November 1980, and from January 1983 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions that were issued by the Regional Office (RO) in Los Angeles, California.

The Veteran testified before the undersigned Veterans Law Judge at a March 2012 hearing.

The Veteran's electronic Virtual VA records were reviewed in connection with this appeal.

The question what evaluation is warranted for left knee osteoarthritis from December 1, 2012, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Since August 1, 2005 the Veteran's right knee osteoarthritis was not productive of flexion limited to 30 degrees or less, extension limited to 15 degrees or more, or by mild subluxation or lateral instability at any time.  

2.  Between August 1, 2005 and October 17, 2011, the Veteran's left knee disability was not productive of flexion limited to 30 degrees or less, extension limited to 15 degrees or more, or by mild subluxation or lateral instability.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for right knee osteoarthritis from August 1, 2005, were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2011).

2.  For the period prior from August 1, 2005 to October 17, 2011 the criteria for an initial rating in excess of 10 percent for left knee osteoarthritis were not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA had fulfilled its duty to assist the Veteran with obtaining identified and available evidence needed to substantiate his claims, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony, and he testified at the March 2012 hearing.  In sum, there is no evidence of a VA error in notifying or assisting him that reasonably affects the fairness of the adjudication.


 Initial Rating

The Veteran contends that his osteoarthritis of the knees is more serious than is reflected by the initial 10 percent ratings assigned.  

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In cases, such as this one, in which a claim for a higher evaluation arises out of the initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the claim and appellate process. See generally Fenderson v. West, 12 Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under 38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5003, which govern, respectively, traumatic and degenerative arthritis, limitation of motion of the affected joint is rated as limitation of motion for the affected joint unless limitation of motion is either non-compensable or not shown.  

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260, which pertains to limitation of flexion of the knee, a 10 percent evaluation is assigned where flexion is limited to 45 degrees; and a 20 percent rating is assigned where flexion is limited to 30 degrees.  

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5261,which pertains to limitation of extension of the knee, a 10 percent evaluation is assigned for extension that is limited to 10 degrees, and  a 20 percent evaluation is assigned for extension that is limited to 15 degrees.

Where limitation of range of motion of a joint affected by arthritis is present but to a non-compensable level, a 10 percent evaluation is assigned.  38 C.F.R. 4.71a, Diagnostic Code 5003.   

Arthritis of multiple joints may be rated based on x-ray findings where there is no loss of range of motion; these rating may not be combined with rating based on limitation of motion.  Id.  

The VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability. VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9- 98, 63 Fed. Reg. 56,704 (1998).  Separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same knee, the limitations must be rated separately to adequately compensate for functional loss associated with the disability.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).
 
Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257, which addresses recurrent subluxation or lateral instability, a 10 percent evaluation is assigned for slight recurrent subluxation or lateral instability of the knee, and a 20 percent evaluation is assigned for moderate recurrent subluxation or lateral instability of the knee.

VA and private treatment records show that the Veteran is treated for bilateral knee disabilities including osteoarthritis.  A December 2008 radiology report showed mild to moderate arthritis in each knee. 

At his VA contract examination in June 2006 the Veteran reported that his knees were gradually injured as a result of physical training.  He reported constant pain, intermittent swelling, and bucking of both knees.  His knees "pop." He reported that his bilateral knee pain was localized and 8 out of 10 in severity.  The pain can be elicited by activity and is relieved by rest and medication.  At the time of pain, the Veteran can function with medication.  He reported that he was unable to stand or walk for more than 30 minutes.  He has severe pain with bending or climbing.  He had prior surgery on the left knee. 

Upon examination the knees showed signs of tenderness.  The Veteran was able to achieve a full range of right knee motion, with pain at the extreme of flexion.  The left knee demonstrated 130 degrees of flexion, with pain starting at 110 degrees.  He demonstrated full left knee extension.  The Veteran's knee joint function was additionally limited by pain and pain had the major functional impact.  The additional limitation was 5 degrees.  Knee motion bilaterally was not limited by fatigue, weakness, lack of endurance, or incoordination.  Medial and collateral ligaments, as well as anterior and posterior cruciate ligaments were normal bilaterally.  

The Veteran reported that he had gout in his knees and he was given an exam for this in December 2008.  At that time, the Veteran's right knee demonstrated 100 degrees of flexion with pain starting at 90 degrees.  The Veteran's left knee demonstrated 110 degrees of flexion with pain starting at 90 degrees.  The Veteran had full extension bilaterally.  The examiner opined that pain additionally limited the Veteran's motion by 5 degrees.  There were no additional limitations due to fatigue, weakness, lack of endurance, or incoordination.  Anterior and posterior cruciate ligaments, as well as medial and lateral collateral ligaments were normal.  

The Veteran's knees were reexamined by VA in September 2011.  At that time, the Veteran reported weakness, stiffness, swelling, heat, giving way, lack of endurance, locking, fatigability, tenderness, and pain.  He denied redness, deformity, drainage, effusion, subluxation, or dislocation.  The Veteran reported that he had flare ups as often as five times per week lasting seven hours.  During that time, his pain scale reportedly was 8 out of 10.  Flare ups were precipitated by physical activity and were alleviated by rest and ibuprofen.  He reported that he was not able to stand or walk for long periods of time.  In the prior 12 months his disorders had not caused any incapacitation.  His gait was normal and he did not require any assistive device for ambulation.

Examination of the knees showed no edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement with respect to either knee.  There was no locking pain, genu recurvatum, or crepitus of either knee and there was no ankylosis.  Range of motion of the knee joints showed full range of motion bilaterally from 0 to 140 degrees.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The medial/lateral collateral ligaments as well as anterior/posterior cruciate ligaments were normal bilaterally.  There were no objective signs of instability or subluxation.  The examiner opined that the Veteran's osteoarthritis of the bilateral knees did not affect the Veteran's occupation and did not affect his daily activities.  

The Veteran had a total knee replacement on the left on October 18, 2011 and he currently has a 100 percent convalescent rating for that.  He was on light duty at work due to the surgery.

At his March 2012 hearing, the Veteran testified that he retired from the Marine Corps because of his knees.  The pain was bad and the knees would swell.  Initially he was treated with Synvisc and steroid shots but the appellant stated that the treatment was ineffective.  He testified that his knee would lock up and there were times that he could hardly walk.  He was currently wearing a knee brace which he had for both knees because of a "bone on bone" situation.  The Veteran testified that he used a brace on his left knee and a cane prior to his left knee surgery.  His stated that his knees often buckled.  He testified that if he did not wear a brace his knees would give way on a daily basis. The Veteran reported that he was only able to walk a half of a block to a block, and that his right knee swelled up daily.  He was planning on getting a total knee replacement for his right knee in the summer.  At work, the Veteran reportedly was allowed to ride in a golf cart so that he did not have to walk long distances. On two occasions his knee pain got so bad that he was unable to work.  He thought he might have lost a week of work in the last year because of his knees.  The Veteran testified that he avoided activities that involve a lot of walking.  

In this case, the evidence preponderates against finding that the Veteran meets the criteria for an initial rating in excess of 10 percent for both his right and left knees.  During the appellate term addressed herein, the Veteran never demonstrated flexion limited to 30 degrees or less in either knee, nor has he ever demonstrated a compensable limitation of extension.  Further, while the appellant reports that his knees buckle, at no time has the appellant objectively demonstrated mild subluxation or lateral instability during any pertinent rating period.  Hence, a separate rating based on instability is not in order.  While the assigned 10 percent ratings were proper in light of the objective evidence of a limited motion and degenerative joint disease, Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), there is no basis for an increased rating under 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5257, 5260, and 5261.

Turning to extraschedular consideration, under Thun v. Peake, 22 Vet App 111   (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected osteoarthritis of the knees are inadequate.  A comparison of the level of severity and symptomatology of the Veteran's osteoarthritis of the knees with the pertinent criteria established in the rating schedule shows that the rating criteria reasonably describe his disability level and symptomatology.  The symptoms presented by the appellant's knee disorders, to include any limitation of motion, are fully contemplated by the rating schedule.  Simply put, there is no evidence the disability picture is exceptional when compared to other veterans with a similar disorder. 

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to an initial evaluation in excess of 10 percent for right knee osteoarthritis from August 1, 2005 is denied.

Entitlement to an initial evaluation for left knee osteoarthritis from August 1, 2005 to October 17, 2011 is denied.

REMAND

The Veteran is currently in receipt of a 100 percent convalescent rating due to a total knee replacement of the left knee.  This rating is scheduled to be reduced to 30 percent on December 1, 2012 after the Veteran's period of convalescence has ended.  The Veteran objects to this reduction.  An evaluation of the post-operative severity of the Veteran's left knee disability should be accomplished prior to any reduction.

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of the Veteran's VA treatment records for the one year postsurgical convalescence period and associate them with the claims file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Prior to the planned reduction, schedule the Veteran for a VA orthopedic examination to determine the nature and extent of his postoperative residuals of a total left knee replacement.  The claims file and access to Virtual VA must be made available to the examiner.  The examiner must indicate in the examination report that this review was accomplished.  All indicated tests and studies should be accomplished. 

The VA examiner should conduct all necessary testing, including range of motion studies (measured in degrees, with normal range of motion specified), and should review the results of any prior testing in conjunction with conducting the examination of the Veteran.  The examiner must determine whether there are objective clinical indications of pain or painful motion; weakened movement; premature or excess fatigability; or incoordination.  If feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to such factors.  

The examiner shall specify whether the Veteran has instability in the knee and, if so, the severity thereof (e.g., slight, moderate or severe), and whether there are episodes of locking.  If an opinion cannot be rendered in response to these questions, the reasons should be explained. 

The examiner shall describe any surgical scars noted on the Veteran's left knee, to include the size of any scars and whether any scar is unstable or painful on examination. 

The examiner is to comment on the impact of the claimed increase in severity of the Veteran's disability, if any, on his employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided. 

3.  After the development requested, the RO should review all medical opinions to ensure that they are in complete compliance with the directives of this REMAND.  If the opinion or report is deficient in any manner, the RO must implement corrective procedures at once. 

4.  The RO should then readjudicate whether the planned reduction to 30 percent on December 1, 2012 is appropriate.  If a reduction is still in order, the Veteran should be issued a supplemental statement of the case.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and 

argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


